Citation Nr: 1819776	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-54 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for kidney cancer, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1965 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a November 2016 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In an April 2017 letter, the Veteran's representative withdrew the previous request for a hearing and requested that the case be decided expeditiously.  In a November 2017 letter, the Veteran's representative requested that the Veteran be afforded a Travel Board hearing, not a videoconference hearing; in a subsequent letter sent the same day, the representative indicated that the prior request for a Travel Board hearing was made in error and that the Veteran did not wish for a hearing to be scheduled.  In a February 2018 VA Form 9, which was superfluously sent in response to a February 2018 Supplemental Statement of the Case, the Veteran's representative requested a videoconference hearing.  Given that the Board is taking action on the Veteran's claim by granting it in full, it is declining to grant this request (which may well have been made in error given the history described above).  Because this decision represents a full grant of benefits, there is no harm to the Veteran in doing so.

When the case was before the Board in January 2018, it was remanded for further development and adjudicative action.  

The Board notes that in January 2018, the Veteran filed a NOD with the January 2018 rating decision and requested an earlier effective date for the grant of service connection for diabetes mellitus, type II; an increased rating for diabetes mellitus, type II; an earlier effective date for the grant of service connection for ischemic heart disease (IHD); an increased rating for IHD; and an earlier effective date for the allowance of eligibility to Dependents' Educational Assistance.  In November 2017, the Veteran filed a NOD with respect to the October 2017 rating decision which denied entitlement to service connection for depression.  Further, in August 2017, the Veteran filed a Notice of Disagreement (NOD) with the July 2017 rating decision which denied entitlement to a total disability rating based on individual unemployability (TDIU).  Finally, in May 2017, the Veteran filed a NOD with respect to the effective dates and ratings assigned for a number of disabilities decided in a March 2017 rating decision.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO has fully acknowledged these appeals in the Veterans Appeals Control and Locator System (VACOLS) and is currently processing them.  As such, no action will be taken by the Board at this time, and these issues will be the subject of a later Board decision, if ultimately necessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran served on active duty service in Thailand during the Vietnam War with duties along the perimeter of the air base he was stationed on and is presumed to have been exposed to herbicide agents, such as Agent Orange, during that time.

2.  Resolving all doubt in his favor, the evidence is at least in equipoise as to whether the Veteran's kidney cancer was caused by his exposure to herbicide agents, such as Agent Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for kidney cancer have been met.  38 U.S.C. §§ 1101, 1116, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims he has kidney cancer due to his exposure to herbicide agents, such as Agent Orange.

In a January 2018 decision, the Board determined that the Veteran was presumed exposed to herbicide agents during the time he served in Thailand (April 1967 to May 1968) due to the competent and credible evidence of his service along the perimeter of the base he was stationed on.  In that decision, the Board granted service connection on a presumptive basis for diabetes mellitus, type II, and ischemic heart disease, and remanded the issue of service connection for kidney cancer for a medical opinion.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide a list of diseases associated with exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran is presumed exposed to herbicide agents, and has a disease associated with exposure to herbicide agents as listed in VA regulations, that disease will be considered to have been incurred in service even though there is no evidence of such disease in service.  Id.  Kidney cancer is not listed as a disability which is presumptively associated with exposure to herbicide agent exposure.  Id.  However, while service connection on a presumptive basis is not warranted, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Notably, the requirement of a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," and "a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  If a claimant is diagnosed with a disability and the severity of that disability lessens so that it no longer impairs the claimant, a grant of service connection may be nonetheless appropriate if such disability is otherwise found to be linked to service.  The question of its severity is one of rating, not of service connection.  See Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (discussing the terms "compensation," "rating," and "service connection" as related yet having distinct meanings as specified by Congress).

The evidence of record demonstrates that a renal mass was discovered in January 2011 and a May 2011 pathology report reflects a diagnosis of clear cell carcinoma.  The Veteran underwent radiofrequency ablation in May 2011.  An August 2011 computerized tomography (CT) scan showed no residual or recurrent disease and no significant intra-abdominal lymphadenopathy.  A follow-up CT scan in May 2014 showed complete tumor eradication with no evidence of recurrent, residual, or metastatic disease. 

With regard to an in-service event or injury, as noted above, the Board has conceded that the Veteran was exposed to herbicide agents, to include Agent Orange, while serving in Thailand.

Turning to the nexus requirement, the record contains a February 2018 VA medical opinion, finding no relationship between the Veteran's kidney cancer and exposure to herbicide agents, and also contains an April 2017 private medical opinion, which found it was at least as likely as not that the Veteran's kidney cancer was caused by exposure to herbicide agents.

In the February 2018 VA medical opinion, the medical professional noted that the Veteran had several risk factors for renal cell carcinoma (obesity, male gender, age, hypertension) and that it is the seventh most common cancer in men.  The medical professional also noted that renal cell carcinoma was not a typical occupational disease and that some types of occupational exposure (trichloroethylene, perchloroethylene, lead, glass fibres, mineral wool fibres, and brick dust) may increase renal cell carcinoma risk (although many relationships were found to be weak).  The medical professional acknowledged that literature regarding these and other occupational exposures and renal cell carcinoma was "confusing because of inconsistent results," which was related to major difficulties in historical exposure assessment, changes in exposures and protective measures, confounding by other risk factors, and potential selection biases.  The medical professional went on to say that it is "almost impossible to overcome most of these problems, which means that definitive answers may never be available."  Further, the medical professional was unable to find any literature which provided "even tenuous support for a causal link between dioxin exposure" and kidney cancer.  Based on the foregoing, the medical professional determined it was not at least as likely as not (less than 50 percent) that the Veteran's kidney cancer was caused by exposure to herbicide agents.

In support of his claim, the Veteran also submitted an April 2017 private medical opinion from V. C., M.D., who is an occupational/environmental physician with an extensive background in military medicine, occupational medicine, and environmental health.  Dr. V. C. noted that because the incidence of renal cell carcinoma is so low that there are very few epidemiological studies regarding a relationship between it and exposure to dioxins, Agent Orange, or any of its components.  Most of the studies available demonstrate a positive relationship for renal cell carcinoma, but because the actual number of cancers are so low, only three have results which reach the level of statistical significance.  Dr. V. C. explained that in many studies, because the absolute numbers are small, there is never enough statistical power to achieve statistical significance regardless of how high the percentage of exposed cases versus non-exposed cases, and noted that this fact was acknowledged when hairy-cell leukemia was determined by VA to be a disease presumptively associated with herbicide agent exposure.  Dr. V. C. noted that epidemiology is not the only way an association can be explained and pointed out that Agent Orange is a cancer promoter because of its carcinogenic properties.  Specifically, Dr. V. C. indicated that an Institute of Medicine study found that exposure to Agent Orange activated Aryl Hydrocarbon receptors, which enhances the development of renal cancer.  Based on the foregoing, Dr. V. C. opined that it was at least as likely as not that the Veteran's renal cell carcinoma was related to exposure to herbicide agents.

The evidence of record weighs both for and against the Veteran's claim and the Board finds that both of the medical opinions are based on accurate facts and well-researched medical findings.  Given that the evidence is at least in equipoise, and resolving all doubt in his favor, the Board finds that service connection for kidney cancer is warranted.


ORDER

Service connection for kidney cancer is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


